Exhibit 10.11

TRUST AGREEMENT NO. 1

Amendments to Exhibits Effective January 1, 2000

This Amendment to Exhibits to Trust Agreement No. 1 is made as of January 1,
2000 by and between Cleveland-Cliffs Inc, an Ohio corporation
(“Cleveland-Cliffs”), and Key Trust Company of Ohio, N.A., a national banking
association, as Trustee (the “Trustee”).

WITNESSETH:

WHEREAS, on June 12, 1997 Cleveland-Cliffs and the Trustee entered into an
Amended and Restated Trust Agreement No. 1;

WHEREAS, Section 12 of the Trust Agreement No. 1 provides that such Trust
Agreement may be amended by Cleveland-Cliffs and the Trustee; and

WHEREAS, Section 9(c) of the Trust Agreement No. 1 provides that Exhibit A
thereto may be amended by Cleveland-Cliffs by furnishing to the Trustee an
amendment thereto.

NOW, THEREFORE, the parties amend Exhibit B to the Trust Agreement No. 1, and
Cleveland-Cliffs furnishes the following Amendment to Exhibit A to Trust
Agreement No. 1 as follows:

 

  1. Exhibit A is amended to read as attached hereto.

 

  2. Exhibit B is amended to read as attached hereto.

IN WITNESS WHEREOF, Cleveland-Cliffs and the Trustee have caused counterparts of
this Amendment to be executed on their behalf on February, 15, each of which
shall be an original Amendment.

 

CLEVELAND-CLIFFS INC By:   /s/    R.F. Novak   Its: Vice President-Human
Resources



--------------------------------------------------------------------------------

 

KEY TRUST COMPANY OF OHIO, N.A.,

        as Trustee

By:   /s/    Kelly Clark   Its: Vice President

 

By:   /s/    Thor Haraldsson   Title: AVP



--------------------------------------------------------------------------------

Exhibit A

John S. Brinzo

William R. Calfee

Thomas J. O’Neil

Cynthia B. Bezik

Joseph H. Ballway, Jr.



--------------------------------------------------------------------------------

Exhibit B

“Change of Control” means the occurrence of any of the following events:

i. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of the combined voting power of the then outstanding Voting Stock
of Cleveland-Cliffs; provided, however, that for purposes of this Section
l(d)(i), the following acquisitions shall not constitute a Change in Control:
(A) any issuance of Voting Stock of Cleveland-Cliffs directly from
Cleveland-Cliffs that is approved by the Incumbent Board (as defined in Section
l(d)(ii), below), (B) any acquisition by Cleveland- Cliffs of Voting Stock of
Cleveland-Cliffs, (C) any acquisition of Voting Stock of Cleveland-Cliffs by any
employee benefit plan (or related trust) sponsored or maintained by
Cleveland-Cliffs or any Subsidiary, or (D) any acquisition of Voting Stock of
Cleveland-Cliffs by any Person pursuant to a Business Combination that complies
with clauses (A), (B) and (C) of Section l(d)(iii), below; or

ii. individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose election, or nomination for election by Cleveland-Cliffs’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of Cleveland-Cliffs in which such person is named as a
nominee for director, without objection to such nomination) shall be deemed to
have been a member of the Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest (within the meaning of Rule 14a-11 of the
Exchange Act) with respect to the election or removal of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

iii. consummation of a reorganization, merger or consolidation involving
Cleveland-Cliffs, a sale or other disposition of all or substantially all of the
assets of Cleveland-Cliffs, or any other transaction involving Cleveland-Cliffs
(each, a “Business Combination”), unless, in each case, immediately following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of Cleveland-Cliffs
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 55% of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns Cleveland-Cliffs or all or substantially all of Cleveland-Cliffs’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Voting Stock of Cleveland-Cliffs, (B) no Person
(other than Cleveland-Cliffs, such entity resulting from such Business
Combination, or any employee benefit plan (or related trust)



--------------------------------------------------------------------------------

sponsored or maintained by Cleveland-Cliffs, any Subsidiary or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Combination,
and (C) at least a majority of the members of the Board of Directors of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or

iv. approval by the shareholders of Cleveland-Cliffs of a complete liquidation
or dissolution of Cleveland-Cliffs, except pursuant to a Business Combination
that complies with clauses (A), (B) and (C) of Section l(d)(iii).